Grace C. Duncan, CSR
                         Official Reporter for the 22nd Judicial District Court
                                  Hays, Comal and Caldwell Counties
                                             P.O. Box 2002
                                         Wimberley, TX 78676
                                            (512) 393-7705
Received via e-mail 6/10
June 9, 2015

Mr. Jeffrey D. Kyle
Third Court of Appeals
P.O. Box 12547
Austin, Texas 78711

In Re: COA # 03-15-00224-CV, Namken Construction, Inc. and Brandon Namken v. Jeffrey
      Anderson and Cynthia Anderson

Mr. Kyle,
The Reporter’s record has not been filed in the above-mentioned matter due to appellant not filing a
written request for the preparation of the Reporter's record and the appellant not paying the fee or
making arrangements to pay the fee for preparing the Reporter's record.

Regards,



Grace C. Duncan